Citation Nr: 0943144	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-01 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for psychogenic 
weakness and dysthymia, claimed as a mental condition.

3.  Entitlement to service connection for a rash of the hands 
and chest.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for gout and 
generalized arthritis, to include the left knee, hands, and 
neck.

7.  Entitlement to an initial disability rating higher than 
10 percent for traumatic arthritis of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to August 
1979. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before a Decision Review Officer at the 
RO in September 2006.  He also testified before the 
undersigned Veterans Law Judge at the RO in December 2007.  
Transcripts of both hearings have been associated with the 
record.

In April 2008, the Board remanded these claims for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action. 

The Board's decision denying service connection for 
psychogenic weakness and dysthymia, and for tinea pedis, is 
set forth below.  The remaining claims are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  Psychogenic weakness and dysthymia was not manifest 
during service and is not attributable to service.

2.  In service tinea pedis was acute and resolved.  Current 
disability is not shown.


CONCLUSIONS OF LAW

1.  Psychogenic weakness and dysthymia were not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2009).

2.  Tinea pedis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The December 2005 RO 
rating decision reflects the initial adjudication of those 
claims.  An attachment to the March 2007 statement of the 
case, and an April 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the April 2008 letter, 
and opportunity for the Veteran to respond, the August 2009 
supplemental statement of the case reflects readjudication of 
each claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, as well as the Veteran's service 
treatment records and records received from the Social 
Security Administration (SSA).  Also of record and considered 
in connection with the appeal are the transcripts of the 
Veteran's September 2006 RO hearing, and his December 2007 
Board hearing, along with various statements submitted by the 
Veteran and his representative, on his behalf.  

The Board acknowledges that it has remanded several claims to 
obtain a medical opinion regarding a relationship to service.  
However, with respect to the claims for service connection 
for psychogenic weakness and dysthymia, and tinea pedis, no 
further development is warranted.  In so finding, the Board 
notes that the VCAA and its implementing laws and regulations 
provide, generally, that an examination or opinion is 
necessary if the evidence of record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; establishes 
that the Veteran suffered an injury or disease in service; 
indicates that the claimed disability or symptoms may be 
associated with the established injury, or disease in service 
or with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

Regarding the claim for service connection for psychogenic 
weakness and dysthymia, although the Veteran was counseled in 
service for trouble adapting to military life, no diagnosis 
was ever assigned or noted in service, either as chronic or 
otherwise.  In sum, there is no "injury, or disease in 
service" to which the current disability may be related.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
a medical opinion would not resolve the issue, and is not 
necessary.  The Veteran's representative has recently 
asserted that the current psychiatric symptomatology is 
related to the Veteran's right knee disability, on a 
secondary basis, based on his testimony at the December 2007 
hearing that the medication for his knee symptoms had caused 
a mental breakdown.  However, as will be discussed in more 
detail below, the competent evidence of record with respect 
to the etiology of his current psychiatric symptomatology 
relates such symptomatology to nonservice-connected factors.  
As such, the criteria for obtaining an opinion as to 
secondary causation are also not met.  

Regarding the claim for service connection for tinea pedis, 
there is no post-service diagnosis of tinea pedis or of any 
disability that may be related to tinea pedis in service.  
See McLendon, cited above.  The Veteran is competent to 
describe his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007).  However, the December 2007 hearing transcript 
reveals that, when asked about his current symptoms of tinea 
pedis, the Veteran referred to symptoms associated with gout 
and generalized arthritis.  He has not identified persistent 
or recurrent symptoms of disability that may be related to 
tinea pedis in service.  As such a medical opinion is not 
necessary.  

In sum, with respect to the claims herein decided, the 
criteria for obtaining a medical examination and opinion are 
not met.  See 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board will proceed to a decision on these matters.  



II.  Analysis

Service Connection Claims

The Veteran is seeking service connection for psychogenic 
weakness and dysthymia, and for tinea pedis.  For reasons 
discussed below, the Board finds that the preponderance of 
the evidence weighs against each claim. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Federal Circuit Court has held that a lapse of many years 
after the events in question during service and the initial 
manifestation of symptoms after service is probative evidence 
to be considered in deciding a service-connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Regarding psychogenic weakness and dysthymia, service 
treatment records reveal that the Veteran was provided 
counseling starting in October 1976 for an "inability to 
cope with military life."  However, there was no diagnosis 
of a chronic neuropsychiatric disorder or notation of a 
nonchronic disorder, and psychiatric examination prior to 
separation in June 1979 showed normal findings.  There is no 
record of treatment for many years after service.  On VA 
examination in November 2003, the Veteran denied any nervous 
or emotional disorders, but stated that he had been depressed 
since a cerebrovascular accident (CVA) sustained in 2001.  
The examiner suspected depression.  

Other post-service medical records reveal diagnoses of 
anxiety disorder (May 2001), dysthymia (June 2005), and 
psychogenic weakness (April 2005).  However, there is no 
competent evidence that relates any current diagnosis of a 
neuropsychiatric disorder to an injury or disease noted in 
service.  As indicated above, the recent medical evidence 
tends to relate the current symptomatology to a 2001 CVA.  An 
April 2005 psychiatry inpatient consultation notes a 
worsening of mood  since the 2001 stroke and loss of job in 
2003.  Similarly, a June 2005 mental health consultation 
shows that the Veteran had been feeling depressed since 2003 
when he lost his job.  Although that examiner noted no 
apparent past psychiatric history except brief treatment for 
nerves in the military, the examiner placed a question mark 
next to "nerves."  As such, this is not a conclusive 
finding that the Veteran was in fact treated for nerves in 
service.  As discussed above, there is no notation or 
diagnosis of any mental or neuropsychiatric disease or injury 
in service.  Moreover, the June 2005 examiner did not purport 
to relate any current diagnosis to service.  

The Veteran's representative has suggested that the claimed 
psychogenic weakness and dysthymia may be related to his 
right knee disability on a secondary basis.  However, there 
is no competent evidence to this effect.  Rather, the 
competent evidence, discussed above, relates the current 
psychiatric symptomatology to a nonservice-connected CVA in 
2001.  

Regarding tinea pedis, service treatment records reveal that 
the Veteran was treated for tinea pedis in September 1978.  
However, examination of the skin, feet, and lower extremities 
prior to separation in June 1979 was normal.  After service, 
there is no record of treatment for, or diagnosis of, tinea 
pedis.  As noted above, when asked about his current 
symptomatology at the December 2007 hearing, the Veteran 
described symptoms related to his claimed gout and 
generalized arthritis.  

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where the evidence does not support a finding 
of current disability upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer, 3 Vet. App. at 225.  

The Board has considered the Veteran's statements and sworn 
testimony.  Although the Veteran is competent to describe 
injuries he sustained, as well as symptoms, and when they 
occurred, he does not possess the medical expertise to render 
a specific diagnosis, or to relate a diagnosis to a specific 
etiology.  In this case, the Veteran does not contend that 
any "injury" sustained in service directly caused 
psychogenic weakness or dysthymia.  The service treatment 
records are deemed the most probative evidence with respect 
to diagnosis of "disease" in service, and those records do 
not reflect any in-service disease that may be, or that has 
been related to either current diagnosis.  While the service 
records do reflect a diagnosis of tinea pedis in service, and 
while the Veteran also asserts a secondary service connection 
claim for psychogenic weakness and dysthymia, as due to the 
service-connected right knee, the post-service medical 
records are deemed the most probative evidence regarding a 
diagnosis of a current disability that may be related to 
tinea pedis in service, as well as the etiology of the 
Veteran's psychogenic weakness and dysthymia.  Those records 
do not include a diagnosis of tinea pedis; and, they reflect 
attribution of the Veteran's psychogenic weakness and 
dysthymia to a nonservice-connected CVA.  As such, the Board 
must conclude that the preponderance of the evidence weighs 
against each claim, and service connection for psychogenic 
weakness and dysthymia, and for tinea pedis, is not in order.  




ORDER

Service connection for psychogenic weakness and dysthymia, 
claimed as a mental condition, is denied.

Service connection for tinea pedis is denied.


REMAND

For reasons that will now be addressed, the Board finds that 
additional evidentiary development is necessary prior to 
adjudicating the claims for service connection for 
bronchitis, a rash of the hands and chest, migraine 
headaches, gout and generalized arthritis, to include the 
left knee, hands, and neck, as well as the claim for an 
initial rating higher than 10 percent for right knee 
arthritis.  

Regarding the claims for service connection, the Board notes 
that the VCAA and its implementing laws and regulations 
provide, generally, that an examination or opinion is 
necessary if the evidence of record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; establishes 
that the Veteran suffered an injury or disease in service; 
indicates that the claimed disability or symptoms may be 
associated with the established injury, or disease in service 
or with another service-connected disability, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 at 83 (2006).

With respect to the claim for service connection for 
bronchitis, service treatment records reveal that the Veteran 
was treated for complaints of productive cough with chest 
pain in March 1979.  Pneumonia was initially suspected.  
Subsequently, a diagnosis of bronchitis was recorded.  This 
was not noted as chronic, and clinical findings on 
examination of the lungs and chest prior to separation in 
June 1979 were normal.  There is no record of treatment for 
many years after service.  However, a November 2002 private 
treatment record shows a diagnosis of pleurisy, and a May 
2003 private treatment record shows a diagnosis of chronic 
obstructive pulmonary disease (COPD).  The VA outpatient 
records also document ongoing treatment with bronchodilators.  
The Veteran maintains that he has experienced symptoms of 
respiratory impairment ever since service, although he did 
not always seek treatment for these symptoms.  The Veteran is 
competent to describe his symptoms, and for purposes of this 
remand, the Board accepts his account.  

Thus the evidence demonstrates a diagnosis of bronchitis (not 
noted as chronic) in service, continuity of symptomatology 
after service, and a current diagnosis of COPD.  The various 
diseases comprising COPD include chronic bronchitis.  See 
Dorland's Illustrated Medical Dictionary 538 (28th ed. 1994) 
(31st ed. 2007).  Therefore, the Board concludes that the 
current diagnosis of COPD may be related to the episode of 
bronchitis in service, and an examination and medical opinion 
are necessary to resolve this claim.

With respect to the claim for service connection for a rash 
of the hands and chest, service treatment records reveal that 
the Veteran was treated for psoriasis in May 1979, with mild 
peeling noted on the right hand.  Examination of the skin and 
upper extremities prior to separation in June 1979 was 
normal.  After service, there is no record of treatment for 
many years.  However, the Veteran has testified that he has 
experienced a recurrent rash on his chest and hands since 
service.  The Veteran is competent to describe his symptoms, 
and for purposes of this remand, the Board accepts his 
account.  Thus the evidence demonstrates a diagnosis of 
psoriasis (not noted as chronic) in service, continuity of 
symptomatology after service, and competent evidence of 
persistent or recurrent symptoms of a current skin disability 
of the hands and chest.  Therefore, the Board concludes that 
the current symptomatology may be related to the episode of 
psoriasis in service, and an examination and medical opinion 
are necessary to resolve this claim.

With respect to the claim for service connection for migraine 
headaches, service treatment records reveal that the Veteran 
was treated in April 1976 for a seven-month history of 
blurred vision and severe headaches.  The impression was 
vascular headaches versus atypical migraine.  However, 
neurologic examination prior to separation in June 1979 was 
normal.  After service, there is no record of treatment for 
many years.  However, the Veteran has testified that he 
experienced recurrent headaches since service, and that he 
did not seek treatment for them.  The Veteran is competent to 
describe his symptoms, and for purposes of this remand, the 
Board accepts his account.  Thus the evidence demonstrates a 
diagnosis of atypical migraine (not noted as chronic) in 
service, continuity of symptomatology after service, and 
competent evidence of persistent or recurrent symptoms of a 
current disability.  Therefore, the Board concludes that the 
current symptomatology may be related to the episode of 
headaches in service, and an examination and medical opinion 
are necessary to resolve this claim.

With respect to the claim for service connection for gout and 
generalized arthritis, the Veteran's representative has 
asserted that the claimed disorder is secondary to the 
Veteran's right knee arthritis, on the basis of an altered 
gait.  Adjudication of this claim by the RO has not addressed 
secondary causation, and there is no medical opinion 
addressing this theory of entitlement.  Accordingly, the 
Board finds that the current disability may be related to a 
service-connected disability, and an examination and medical 
opinion are necessary to resolve this claim.  

Finally, regarding the claim for an initial rating higher 
than 10 percent for a right knee disability, Veteran's 
representative has asserted that the condition has worsened 
since the most recent examination in 2005.  

When a claimant alleges that his or her service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  In this case, in light of more than four years that 
have elapsed since the last examination, and recent private 
X-ray reports suggesting a worsening of the disability, the 
Board concludes that a VA examination is necessary to 
evaluate the claim.  

Accordingly, these matters are REMANDED for the following 
action:

1.  Schedule the Veteran for an 
examination or examinations (as 
appropriate) to determine the current 
severity of the Veteran's right knee 
disability, and to determine the nature 
and etiology of any current disabilities 
claimed as bronchitis, migraine headaches, 
a rash of the hands and chest, and gout 
and generalized arthritis.  The claims 
folder must be made available to and 
reviewed by the examiner(s).  All 
indicated studies should be performed.  

Regarding the service connection claims, 
the examiner(s) should elicit from the 
Veteran all complaints pertaining to the 
claimed bronchitis, migraine headaches, 
and rash of the hands and chest, and gout 
and generalized arthritis, and should 
identify all currently supported diagnoses 
pertaining to those complaints.  

For each diagnosis identified, if any, the 
examiner(s) should provide an opinion as 
to whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the Veteran's 
military service, or to the service-
connected right knee arthritis.  The basis 
for all opinions should be provided.  

Regarding the claim for a higher initial 
rating for the right knee, the examiner 
should perform range of motion testing of 
the right knee, and in reporting the 
results, should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss.   

The examiner should also provide an 
opinion concerning the degree of severity 
of any lateral instability or subluxation 
of the right knee.  

2.  Then, readjudicate the remanded 
claims.  If any benefit appealed and 
remanded is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


